6.59



  OFFICE OF    THE   ATTORNEY GENERAL OF TEXAS
                         AUBTtN




Eon. Charleg Iaakhart
State Treasurer
Jwtln, T8xar
Dear f3lta




Your questlana read a&i

     rusym8t   ao




                               r to question 1 ir in
                                the State ‘treasurer
                             taulta OS the &ate Trea-

                       to Seation 6 of Denote Pill fra.X55,
                      glslature, whlaln&&set   out in Vernon’s
                    Statute8mtler Artdole 5088-l and Eeotlon
                            artiole reads a8 tollowot
          Vaoh aseoeietion,not already requirad
     by trl8tlng law8 to do 80, rhafl plaoe with
     the Sate T’reasurar through the &ml of Incur-
     ante Comlrsioners a deposit equal to the largest
     rfek aerwetd on any one llts or pmvson, whloh
                                                         660



Hen.   Charlay 'Uolchart,Page I!


       mjr bt in oarh or In tcm+trfIblt 8eOUritit8
       aubjtotto lppmval by the Board. Suth de-.
       po8it 8htll be liable for the payment of all
       judpientr against the a8800IetlOn, ana rub-
       jtat to gornlnhaentefttr tlnal~ju4mmnta
       agalntt the a88ooirticn. WJtearuoh deposit
       beoote8 lmpouadwl or dtpletrd it 8hallat
       oncebo repltaIaht4  by the c88aaIbtioa, and
       If aot repltaIshed lmmdIately  on denmU br
       the Bomb, the asroolatlaa z?ay bt rtt;arded
       a6 Insolvent and dealt nith am hsrtlaafter
       provI0sd.
            Vhekn any asaoolatlon rhf~lldesire to
       state la advsrtlsemnta, letters, literatuw
       or othtmI8e, that it hae made a dtposlt kith
       the Rae-a a8 rtgulrad by Ian, It must alao
       8tett In full the pu~.oso OS the deposit, the
       aondltloas undernhioh it *8 mde, and the
       txaot amount and oharaotsr thereot.w
          Artlolt 4388, Vernon’8 CItIl Gtatutss, read8
a8 tollanst
             Vht Stett Trtasurbr rhall rtooirt  daily
       frm the head of eaoh Dtp a r ta wl t , of
                                           aoh
       whoso.I8 speatfloally abarged with the duty
       of amUng smb dally, a dbtalled llrt of all
       pmnaam renlttine money the ntatur of rhtoh
       Is uudtttmlntd   or uhlohI8 araltbg the tfar
       when It oaa flaally be takoa lnta thb ?reasurr,
       togetherrith the lotml rtmlttanobr uhiah
       the Treasurer   shalloaoh and plaoo in hi.6
       vaults or in legallyauthorlseddtpoaltoxy
       banks, If the motsrlty lrIao8. Tk6 report
       fraatht General land Cfflot'8halli5aludo
       all mentptor lnttre8t. prlaoipal an4 lea868
       of school, univbrsity arylua and othbr laad8.
       & deposit Ceaelpt rhail be Isrutd by the Camp-
       troller for the dallytotal of euoh remittaaoes
       f&Trcgt,p      rtnmnt# and the oashlor of the
                    c partmeat 8hall kerp a bash book,
       to bb oallrd  ~8uapenre aarh book,* la rhiohto
       eaterthsrr'dsposit reotipt8, and any othtrt
                                                             6




Hon.   Charlop Lbakhart,   hgt   8


       ISSUCd for oash ZWOsIvtd forwhloh no dOpOSIt
       warrants oaa be 108utd, or when their Istutnat
       18 delayed. As 8001168 the status of aonoy
       so plaotd nlth the tieasurer on a dtpoalt rt-
       a8iSt la aetrnlnod    it Sk11 bt trasmfbrrbd
       irOn the sucptn8o aooount by plaoiag the Ror-
       tloaof It btloaglng to the State in tho Area-
       au- by the Inau8noe of a depotit warrant,     and
       the pert found not to b:!loneto the State shall
       be refuadod.    Khan deposit warrants are Iaaued,
       they shall be tBtert4 in this sash book, as
       well (18.any rtfuada, and the bslantt Shell rt-
       preaeat the a-gate      of *he .ittRS8til.l in
       smptnat.     l;eruid8shell be roadtin a manor
       aiallarto that In present use, oxotpt that
       stoaratt seriesof warrtats shall bo wbd for
       making 8u0h rtfWd8, t0 be Otlled 'rbfwd wtr-
       rat&B, and SUOh W8lTantS Sba11 be written md
       slgamd by the Ccmptrellor and oountor8ignbd    by
       tbr??'reasurerand ohargod e@aimt thb su8pomb
       funds to whlah they appl      Buth wavaats shdll
       then bo returned to the E* a&qtroller and de-.
       1lvertd.by hln to the person o.ntItlbd   to rewire
       thtn.*
            &Ids thatsro plaatd In the "8uepen81on looonnt*
of the StRtb l'roasuryby steto offIoIala aotiag walerArtlolo
4388, rupra,   oaa only be drag   oat or mald aoaountwhen ma
In the manner pmeorlbtd by said artlalo. Thfzt 18, as soon
as the status of oont so plaaed 18 dctsmlaod, when It lhnll
be f~nSf~I?Od,    If beI onslagtothe State,by dopOSit lathe
State Masurf      and If rouad not to belong to the &ate    to
be rtiundod. fn tither oaae th8 method 18 by warrant Signed
by the Cozptroller rnd oounttrslsmd by the State lltarurpr.
The artlolo IS l  %pliOlt In rbqUiriag  the tmnsfer  to be mad0
as SOOn a8 the status of the ueaty is detonainod    and not be-
tom.    Clearly the word w8tttu8a Inolud88 rvery osaontIal
?aot to its pmpor dlspo8ItIOn, fra3 the rltwpoint      oi the
State tieaeuror, Its thta OuatOdiaa. ff it Should belong
to the State It must    be deposited In tho Tressury by mOen8
of a dopoalt warrant.     If It does not btloqq to the &&to
It oust be rafuaded by mmns of a refundWsrTant. AlSo ate
the easta of Daniel, at al ~8. !3Iohareok,et al, 118 t3W2nd.
9S61 Ex ?nrtt   Stephens, 94 SW S87.
                                                                  66:



Hoa. Charley Xookhart, Page 4


          mt   dOpOSit I!3tdb Udtz %OtiOn 6 Of ktiOi0
8068-1, N9r#l,  $8 iOr the prOttOth   of the pub110 @xi-
orally, and swh dtpOSit8 ara lIablo for the payment of
all the judf5rentragainst the aasoolatlona, and sujsot
to gamlahuont'after final judgment agaiast the asaoola-
t1oA. 'Ihtdtpo8ili8or no pert of thou ba10~g to the
State but are plaoed In the State Treasury by virtue of
ktiolo sOa%-1 la truet as a apboial fund for the pur-
9OWS Met Out b lMI6 Statute.
            Artlolt 4374, VorAoa*s CItIl Statutes, roads
a8   fOlbW8:
            'All rtOAty8 reotIvod
                                by the Treasurer
       ahall be   kept In t!loSaibS aAd laultr of the
       Treasury~ and the Treasurerahall not keep
      or rooslvo into the bull&IA& safer or lau1tr
      of the Treasury tny aonty, or the re osontttlrt
      of Bcaey, bolongIAg to aAy indi~id~ r oxoept
      in 06808 4X9MI81y 9rOVIdtd for by hU) nOr Shall
      aald Trcamrer appropriate to his Own usa, or
      lend, sell or oxoha~do any r"oAey,or the rbprb-
      SOAtetiVt of monry, In hi8 ousto4y oz control
      an auoh l’maaurbr.*
            Yau art reaptotfully advioed that your first
qUMt:OA shotidbe answeredia the M@itiro and it it            SO
amwerbd.

           IOU lrb further adrtbtd that tuth fUnd8 Shtu
bt dtp08ittd in the &ate   Troaaury In a spoolal fund ior
the 9ur90808 ptatidtd in Eeoti0.n6 oi Artlola 806tW, aad
that suoh f-8    shall be~kapt or roZMiInla the vault of
the State Treasury.
            TrustlAg that   the fortgOing fully En8wora ycur
lnquly,we teamlo
                                     fOUl’8   Ytw   tr\lly